             Case 1:16-vv-00934-UNJ Document 105 Filed 10/15/19 Page 1 of 3




                  In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                         Filed: September 23, 2019

* * *         *    *   *   *     *   *   *    *   *    *
A.H.,                                                  *        UNPUBLISHED
                                                       *
                   Petitioner,                         *        No. 16-934V
                                                       *
v.                                                     *        Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *        Petitioner’s Motion for Redaction.
AND HUMAN SERVICES,                                    *
                                                       *
                   Respondent.                         *
*      * *    *    * * * *           *   *    *   *    *

Robert J. Krakow, Law Office of Robert J. Krakow, P.C., New York, NY, for petitioner.
Colleen C. Hartley, United States Department of Justice, Washington, DC, for respondent.

              ORDER GRANTING PETITIONER’S MOTION FOR REDACTION1

       On September 2, 2019, petitioner filed a motion to redact the August 29, 2019 decision
dismissing petitioner’s claim. Petitioner’s Motion for Redaction (“Pet. Mot. Redact.”) filed
August 29, 2019 (ECF No. 97). For the foregoing reasons, petitioner’s motion is GRANTED.

     I.   Relevant Procedural History

        On August 3, 2016, A.H. (“petitioner”) filed a petition in the National Vaccine Injury
Compensation Program.2 Petition (ECF No. 1). Petitioner alleged that she suffered autoimmune
dysautonomia, postural orthostatic tachycardia syndrome (“POTS”), and other conditions and
injuries as a result of meningococcal and tetanus-diphtheria-acellular pertussis (“DTaP”)

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the decision is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). An objecting party must provide the court with a proposed redacted version of the
opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-10 et
seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa
of the Act.
         Case 1:16-vv-00934-UNJ Document 105 Filed 10/15/19 Page 2 of 3



vaccines that she received on August 5, 2013. Id. Petitioner further alleged that those injuries
were caused and/or significantly aggravated by human papillomavirus (“HPV”) and varicella
vaccines that she received on August 5, 2014. Id.

        On August 28, 2019, petitioner filed a motion for a decision dismissing the petition.
Petitioner’s Motion for Dismissal (“Pet. Mot. Dismiss.”) (ECF No. 95). On August 29, 2019, I
issued a decision in accordance with that motion. Decision (ECF No. 96).

        On September 2, 2019, petitioner filed a motion to reduce her name to initials in the case
caption and in the first line of the decision. Pet. Mot. Redact. Petitioner avers that the record
contains objective evidence of the abnormal physiological conditions which she alleged were
caused by the vaccines she received. Petitioner avers that the record also contains objective
evidence of psychosocial stress. Public disclosure of the decision linked to petitioner, either in
actuality or the mere risk thereof, would exacerbate her psychosocial stress. Petitioner avers that
her right of privacy is not outweighed by a public interest. Therefore, public disclosure of the
decision linked with her name would constitute a clearly unwarranted invasion of privacy.

        On September 3, 2019, respondent filed a response outlining the standards for a motion
for redaction and concluding: “Respondent does not believe it is appropriate to advocate in favor
of disclosure of a petitioner’s information in any particular case, including this one, but rather
defers to the special master’s judgment as to whether petitioner’s Motion should be granted,
applying the analytical framework discussed above.” Resp. Response filed September 3, 2019
(ECF No. 99). That same day, petitioner filed a reply. Pet. Reply filed September 3, 2019 (ECF
No. 100).

       This matter is now ripe for adjudication.

 II.   Discussion

        A motion for redaction is governed by the Vaccine Act, section 12(d)(4)(B), which
provides that information concerning “medical files and other files” may redacted if its
disclosure “would constitute a clearly unwarranted invasion of privacy.” Id. What constitutes a
“clearly unwarranted invasion of privacy” requires balancing petitioner’s “right of privacy
against the public purpose of the Vaccine Act.” W.C. v. Sec’y of Health & Human Servs., 100
Fed. Cl. 440, 460 (2011). While a petitioner has an interest in keeping private sensitive medical
or other embarrassing information, the public has an interest in disclosure so as to increase public
awareness of vaccine and medical conditions they may or may not cause. Id. at 461. In other
words, sensitive information is often the subject of the litigation, and “in cases where sensitive
information is the subject of the dispute, that information is routinely disclosed, to enable the
reader to follow and understand the decision maker’s rationale.” Castagna v. Sec’y of Health &
Human Servs., 2011 WL 4348135, *13 (Fed. Cl. Spec. Mstr. Aug. 25, 2011).

        However, in W.C., the Federal Circuit held that disclosure of a petitioner’s name is not
necessary to effectuate the underlying purpose of the Vaccine Act’s public disclosure
requirements. In W.C., the court concluded that while disclosure of information linking
petitioner to his injury does not necessarily constitute an “unwarranted invasion of privacy,”
“where [t]here is no relevant public purpose to be weighed against [a] threatened invasion[,] . . .

                                                   2
           Case 1:16-vv-00934-UNJ Document 105 Filed 10/15/19 Page 3 of 3



any invasion of privacy threatened by disclosure . . . is ‘clearly unwarranted.’” W.C., 100 Fed.
Cl. at 461 (emphasis original) (quoting Federal Labor Relations Auth. V. United States Dep’t of
Veterans Affairs, 958 F.2d 503, 513 (2nd Cir. 1992)).

         It is also noted that the Vaccine Rules requires the redaction of a minor’s name. In
contrast, an adult petitioner’s name is not automatically redacted, but may be redacted if the
petitioner establishes proper grounds for doing so. See R.V. v. Sec’y of Health & Human Servs.,
No. 08-504V, 2016 WL 3776888, at *2 (Fed. Cl. Spec. Mstr. May 10, 2016) (“[A] petitioner
needs to make some showing to justify the relief of redaction; redaction is not available simply at
a petitioner’s beck and call.”) In cases such as this, where the petitioner makes a specialized
showing in support of redaction, I will grant that request.

        Petitioner has made an adequate showing, based on the particular facts and circumstances
of this case, for redacting petitioner’s full name to initials. Accordingly, petitioner’s motion
for redaction is GRANTED.

       Thus, the public version of the decision dismissing petitioner’s claim shall be redacted to
include only petitioner’s initials, A.H. Moreover, the Clerk of the Court is directed to amend
the case caption3 to the following:

* * *        *    *    *   *    *   *    *    *   *    *
A.H.,                                                  *
                                                       *
                  Petitioner,                          *        No. 16-934V
                                                       *
v.                                                     *        Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *
AND HUMAN SERVICES,                                    *
                                                       *
                  Respondent.                          *
*    * *     *    * * * *           *    *    *   *    *

         IT IS SO ORDERED.
                                                                         s/Thomas L. Gowen
                                                                         Thomas L. Gowen
                                                                         Special Master




3
 If either party objects to the redaction of the case caption, a motion requesting reconsideration of that action may
be filed.

                                                           3
